Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks and amendments filed 04/07/2022, are acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Mattingly on 04/29/2022.
The application has been amended as follows: 

With respect to claim 10, examiner amends the claim to recite, The ultrasonic diagnostic device according to claim 1, wherein the processor is configured to calculate a velocity gradient based on the calculated velocity of the shear wave in the frequency space.

With respect to claim 11, applicant has decided to cancel the claim after discussion with examiners. 



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As noted in the final rejection filed 02/04/2022, applicant’s arguments were persuasive in regards to claim rejections under 35 USC 103, wherein the amended claim limitations of “generate a filter that extracts spectrum data by determining a predetermined angle range around a direction where the displacement shows a peak value in frequency space and determining an extraction radius of the filter.” The closest prior art of record (Rozenweig US 2017/0296150) teaches an extraction unit for the extraction of spectrum data in a predetermined region through four complex filters shown in Fig. 4, however, Rozenweig neither teaches nor discloses the determination of a predetermined angle range around a direction where the displacement shows a peak value in the frequency space and determining an extraction radius of the filter. The secondary reference of Reddy is presented in combination with Rozenweig to teach the rotation of spectrum data by a predetermined angle in frequency space (pg. 3, para 1, “Depending on the order in which the images are supplied to the algorithm….First, the translation is determined by rotating the spectrum of one of the images, say Image 2 by θ-0. We then rotate the spectrum of Image 2 by (180o + θ0) and again compute the translation. If the value of the peak of the IFFT of the cross-power spectrum phase is greater when the angle is θ0, then the true angle of rotation is θ0, otherwise (180o + θ0) is the true angle of rotation.” Wherein the algorithm is seen as the spectrum rotation unit, and wherein the spectrum data is seen to be rotated by a predetermined angle θ0 in frequency space)
As shown above, Rozenweig in view of Reddy teaches the extraction and rotation of spectrum data in frequency space, however, does not base this rotation on a peak value shown from a displacement within a frequency space and/or rotate a filter. Additionally, neither of the references are shown to refer to a radius of a filter with which the rotation is performed, since, the filters referred to are not of the same nature of that to which the claims refer. Therefore, it would not be obvious for one of ordinary skill in the art to have modified the prior art of record with a rotation of a filter or the determination of the filter radius. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793